Citation Nr: 0806758	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to an increased rating for residuals of 
cerebellar contusion with headaches and a history of amnesia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fractured left second rib, currently evaluated as 
noncompensable.

4.  Entitlement to an increased rating for post-traumatic 
right supraorbital neuropathy, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
injury to the cervical spine with chronic strain, evaluated 
as 20 percent disabling prior to October 12, 2004, and 30 
percent disabling thereafter.

6.  Entitlement to an increased rating for post-traumatic 
injury to the lumbar spine with strain, currently evaluated 
as 10 percent disabling.  

7.  Entitlement to an increased rating for depression 
secondary to traumatic head injury, currently evaluated as 30 
percent disabling.

8.  Entitlement to an initial disability rating in excess of 
10 percent for a disability of the left upper extremity 
manifested by radiating pain.

9.  Entitlement to an initial disability rating in excess of 
10 percent for a disability of the right upper extremity 
manifested by radiating pain.

10.  Entitlement to an initial disability rating in excess of 
10 percent for a superior and nasal visual field defect of 
the right eye with glaucoma.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, August 2004, and August 
2005 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.

The issue of entitlement to an earlier effective date for a 
30 percent disability rating for post-traumatic injury to the 
cervical spine with chronic strain was certified for appeal 
in March 2006.  However, following a careful review of the 
procedural history of this issue, the Board finds that the 
issue of an earlier effective date for a 30 percent 
disability rating is redundant and duplicative of another 
issue already on appeal.  Specifically, the issue of 
entitlement to an increased rating for post-traumatic injury 
to the cervical spine with chronic strain, evaluated as 20 
percent disabling prior to October 12, 2004, and 30 percent 
disabling thereafter.  The Board notes that in adjudicating 
the veteran's claim for an increased rating regarding his 
cervical spine, it will consider whether a 30 percent 
disability rating is warranted prior to October 12, 2004.  
See Hart v. Mansfield, No. 05-2424, (U.S. Vet. App. Nov. 19, 
2007) (VA must consider whether staged ratings are 
appropriate with respect to an increased rating claim).  
Thus, there is no need to separately consider whether an 
earlier effective date is warranted.  In light of these 
circumstances, this issue has been removed from the list of 
issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary with respect to all of the veteran's claims on 
appeal for the reasons discussed below.  

I. Outstanding SSA Records

In January 2005, VA received a letter from the Minnesota 
Department of Employment and Economic Development, Disability 
Determination Services, requesting VA medical records showing 
treatment for disabilities of the skull, neck, back, 
glaucoma, arthritis, right forearm, left calf, PTSD, and 
depression.  This letter explained that these records were 
being requested because the veteran had applied for 
disability benefits under the Social Security Act.  A release 
authorizing disclosure to the Social Security Administration 
(SSA) was attached.  

There is no indication in the veteran's claims folder that 
any attempt has been made to obtain any records associated 
with a SSA disability determination, including administrative 
and medical records.  With respect to the veteran's (initial) 
increased rating claims, it is clear that these records may 
contain relevant evidence which might support a higher 
evaluation.  Such evidence is also extremely pertinent to, 
though not dispositive of, the veteran's claim of entitlement 
to TDIU.  Finally, the Court of Appeals for Veterans Claims 
(Court) has held that SSA records cannot be unilaterally 
deemed irrelevant by VA with regards to a service connection 
claim because the possibility that such records contain 
relevant evidence pertaining to etiology cannot be foreclosed 
absent a review of these records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-8 (2002).  As such, these 
records may be relevant to the veteran's claim of entitlement 
to service connection for arthritis of the back.

In light of the above, and in accordance with 38 C.F.R. 
§ 3.159(c)(2) (2007), the Board concludes that a remand is 
necessary for all of the issues on appeal for the purpose of 
obtaining and reviewing any SSA determination(s) and 
associated records.

II. VA Examinations

The veteran is currently service-connected for a number of 
disabilities and residuals that all stem from an in-service 
motorcycle accident in which the veteran suffered a cerebral 
contusion, right orbital fracture, right periorbital 
contusion, and fracture of the left rib.  See June 1983 
Hospital Summary.  Some retrograde amnesia was also observed 
shortly after the accident.  The (initial) increased rating 
claims on appeal before the Board all relate to this in-
service motorcycle accident and resultant traumatic brain 
injury.  

With an increasing number of traumatic brain injuries (TBIs) 
due to improvised explosive devices, VA's Compensation and 
Pension Services (C&P) has developed an examination worksheet 
designed to adequately rate all potential residuals from a 
TBI.  See C&P Examination Worksheet for Traumatic Brain 
Injury (added September 12, 2007).  This examination is 
designed to address the physical, psychological, and 
neurological residuals that may arise due to this type of 
injury.  Furthermore, it recommends consideration of 
neuropsychological testing when cognitive impairment may be 
present.  

In the present case, the veteran's residuals of his in-
service motorcycle accident were most recently evaluated in 
September 2003 (spine), December 2003 (brain/spinal cord), 
June 2004 (eye), and February 2005 (depression).  A general 
medical examination was also undertaken in February 2005 for 
the purpose of determining entitlement to TDIU.  It does not 
appear, therefore, that the veteran has been afforded an 
examination under the more specific guidelines developed by 
C&P.  While not a cause for remand in itself, the Board finds 
that new examinations are nevertheless needed to accurately 
assess the veteran's current residuals of his in-service 
motorcycle accident and TBI for rating purposes.  In this 
regard, there is evidence that the veteran may have cognitive 
and behavioral impairment as a result of his TBI.  See March 
10, 2004 VA Speech Pathology Progress Note (indicates that 
veteran would like a palm pilot device to compensate for his 
memory deficits).  See also January 28, 2004 VA Speech 
Pathology Consult (indicates mild memory problems); January 
12, 2004 VA Rehab Medicine Progress Note (veteran is status 
post-TBI 1983 with ongoing cognitive-behavioral problems).

In light of the above, the Board finds that a complete TBI 
examination is needed, as well as a neuropsychological 
examination.  In addition, new examinations should be ordered 
to evaluate the veteran's spine, right eye, and depression, 
as it has been almost four years since these disabilities 
were evaluated.



III. VCAA and Other Notice Defects

Finally, the Board has carefully reviewed the record and 
finds a number of notice deficiencies with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2007).  First, it 
appears that no VCAA notice was provided for the issues of 
entitlement to an increased rating for residuals of a 
fractured left second rib and residuals of cerebellar 
contusion with headaches and a history of amnesia.  
Additionally, although TDIU was listed as an issue for 
consideration in a January 2005 VCAA letter, no first element 
notice was provided regarding what evidence and information 
was necessary to substantiate this claim.  Such error is 
presumed prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's service connection claim, the 
Board observes that Dingess v. Nicholson, 19 Vet. App. 473 
(2006), is applicable to the veteran's claims on appeal.  
Dingess held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Id.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date with regard to the issue 
of entitlement to service connection for arthritis of the 
back.  As these questions are involved in the present appeal, 
such notice should be provided to the veteran upon remand.  

In addition to the above, VA has failed to apprise the 
veteran of all applicable laws and regulations pertaining to 
his service connection claim in accordance with 38 C.F.R. § 
19.29 (2007) ( a statement of the case must contain, among 
other things, a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the agency of original 
jurisdiction's determination).  In the present case, the 
veteran was never provided the content or citation of 
38 C.F.R. §§ 3.307, 3.309 (2007), which provide for 
presumptive service connection of arthritis if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Finally, and perhaps most pertinent to the majority of the 
current claims on appeal, the Court, during the pendency of 
this appeal, issued a decision in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. Jan. 30, 2008), which held that, 
for an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by him demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on his employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Since notice in accordance with Vazquez-Flores has not yet 
been provided to the veteran regarding his increased rating 
claims on appeal, such notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran regarding all his current claims on 
appeal that complies with Dingess v. 
Nicholson, 19 Vet App 473 (2006) (service 
connection and initial rating claims), and 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. Jan. 30, 2008) (increased rating 
claims) (requirements discussed above).  In 
addition to complying with Dingess and 
Vazquez-Flores, the letter should: (i) 
advise him of the type of evidence needed to 
substantiate these claims; (ii) apprise him 
of the evidence he must submit; (iii) 
apprise him of the evidence VA will obtain; 
and (iv) request that he submit any relevant 
evidence in his possession.  

2.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  

3.  Obtain any VA treatment records from the 
Minneapolis VAMC for the period from August 
2005 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.

4.  Schedule the veteran for a VA traumatic 
brain injury (TBI) examination to ascertain 
the severity of his service-connected 
residuals of cerebellar contusion with 
headaches and a history of amnesia and post-
traumatic right supraorbital neuropathy.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report should 
reflect that a review of the claims folder 
was completed.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

(a) The examiner should inquire specifically 
about the following symptom or area of 
symptoms: headaches; dizziness or vertigo; 
weakness or paralysis; sleep disturbance; 
fatigue; malaise; mobility; balance; memory 
impairment; cognitive impairment; speech or 
swallowing difficulties; pain; bowel or 
bladder impairment; psychiatric symptoms; 
sexual dysfunction; sensory changes; visual 
problems; hearing problems; decreased sense 
of taste or smell; seizures; 
hypersensitivity to light or sound; 
behavioral changes.  The examiner should 
specify any diagnosis associated with any of 
the above symptomatology and provide an 
opinion as to whether it is more likely than 
not (more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not (less 
than 50 percent probability), related to the 
veteran's in-service motor vehicle accident 
and TBI.  

(b) The examiner should also address any 
objective findings regarding motor function, 
muscle tone and reflexes, sensory function, 
gait/cerebellar signs, autonomic nervous 
system, cranial nerves, skin breakdown due 
to neurological problems, endocrine 
dysfunction due to TBI, and other abnormal 
findings.  Again, the examiner should 
specify any diagnosis associated with any 
clinical findings and provide an opinion as 
to whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability), related to the 
veteran's in-service motor vehicle accident 
and TBI.  

(c) The examiner is specifically directed to 
discuss the symptomatology associated with 
the veteran's service-connected headaches.  
Such discussion should include information 
regarding the frequency of these 
headaches/attacks as well as the severity.  

(d) The examiner should also specifically 
discuss any neurologic manifestations of the 
veteran's right supraorbital neuropathy.  
The examiner should identify the precise 
nerve(s) or radicular group(s) affected; 
indicate whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis; describe the severity of the 
neurologic symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete paralysis 
is mild, moderate, or severe); and indicate 
whether the identified neurologic impairment 
is manifested by symptoms such as muscle 
spasm, loss of reflexes, muscle atrophy, 
sensory disturbances, and/or pain.  

A complete rationale for all opinions should 
be provided.  It is noted that since 
individuals with TBI may have difficulty 
organizing and communicating their symptoms 
without prompting, the examiner should 
inquire specifically about all the symptoms 
listed above.  Moreover, it is important to 
document all problems, whether subtle or 
pronounced, so that the veteran can be 
appropriately evaluated for all disabilities 
due to TBI.  

5.  Schedule the veteran for a VA 
neuropsychological examination to ascertain 
the nature and severity of any cognitive or 
behavioral impairments associated with his 
service-connected TBI.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should consider 
and discuss any cognitive, psychological, 
vocational, and/or social impacts that are 
identifiable, providing a diagnosis or 
description of such impacts/symptoms.  For 
any identified cognitive, psychological, 
vocational, or social impairment identified, 
the examiner is asked to provide an opinion 
as to whether such impairment is more likely 
than not (more than 50 percent probability), 
at least as likely as not (50-50 percent 
probability), or less likely than not (less 
than 50 percent probability), related to the 
veteran's in-service motor vehicle accident 
and TBI.  A complete rationale for all 
opinions should be provided.

6.  The veteran should be scheduled for an 
appropriate VA ophthalmology examination.  
All indicated tests and studies are to be 
performed.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

(a) This examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record of 
the refraction.  Snellen's test type or its 
equivalent should be used.  Mydriatics 
should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.

(b) The examination should also include 
measurements of the visual field.  The usual 
perimetric methods should be employed, using 
a standard perimeter and 3 mm white test 
object.  At least 16 meridians 22 1/2 
degrees apart must be charted for each eye.  
The charts should be made a part of the 
report of examination.  

7.  Schedule the veteran for a VA spine 
examination to ascertain the severity of his 
service-connected post-traumatic injuries of 
the cervical and lumbar spine.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to the range of motion 
of the thoracolumbar and cervical spines, as 
well as whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected cervical spine disability.  If any 
of the above is observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss of 
motion in degrees.  If there is clinical 
evidence of pain on any motion, the examiner 
should indicate the point at which pain 
begins.  The examiner should also 
specifically state whether there is any 
abnormality of the spine, including 
ankylosis of a spinal segment or the entire 
spine.  

8.  Schedule the veteran for a VA 
neurological examination.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  After reviewing the veteran's 
medical history and completing any necessary 
testing and evaluation, the examiner should 
describe any identifiable neurologic 
manifestations of the right and left upper 
extremities.  The examiner should identify 
the precise nerve(s) or radicular group(s) 
affected; indicate whether the impairment is 
best characterized as neuritis, neuralgia, 
or paralysis; describe the severity of the 
neurologic symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete paralysis 
is mild, moderate, or severe); and indicate 
whether the identified neurologic impairment 
is manifested by symptoms such as muscle 
spasm, loss of reflexes, muscle atrophy, 
sensory disturbances, and/or pain.  The 
examiner should also specifically state 
whether the veteran is right- or left-
handed, and identify any evidence used in 
making this determination.  A complete 
rationale for all opinions should be 
provided.

9.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his 
depression.  The claims file, to include a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
review was completed.  The examiner should 
identify the nature, frequency, and severity 
of all current manifestations of depression.  
The examination report should include a full 
psychiatric diagnostic assessment including 
a Global Assessment of Functioning (GAF) 
score related to the veteran's service-
connected depression on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, and 
occupational functioning which support the 
score.  The examiner should specifically 
comment on the impact of the veteran's 
depression upon his social and industrial 
activities including his employability.  

The examiner should note the presence of any 
other psychiatric disorders (including 
personality disorders), and if possible, the 
extent to which the veteran's symptoms are a 
result of such disorder(s), and not his 
service-connected depression.  If the 
examiner cannot distinguish the 
symptomatology due to the veteran's service-
connected depression from other psychiatric 
disorders, the examiner should state this 
and explain why not.  The examiner should 
also provide an opinion as to whether any 
other identifiable psychiatric or 
personality disorders are more likely than 
not (more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not (less 
than 50 percent probability), related to the 
veteran's in-service motor vehicle accident 
and traumatic brain injury.  The rationale 
for all opinions expressed must be provided.

10.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims on appeal.  Unless the 
benefits sought are granted, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) that is fully compliant with the 
provisions of 38 C.F.R. § 19.29 (2007).  In 
particular, the SSOC should provide the 
veteran with the content of 38 C.F.R. 
§§ 3.307 and 3.309 (2007) as it pertains to 
his claim of entitlement to service 
connection for arthritis of the back.  The 
veteran and his representative, if any, 
should then be afforded the opportunity to 
respond, after which the case should be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



